Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Aug. 31, 2021 have been entered.  

Status of the Claims
Claims 1, 4-6, 8-14, 16-18, 25-27, and 29 are pending.  Claims 1, 8, and 10 have been amended; claims 2, 3, 7, 15, 19-24, and 28 are cancelled; claims 10, 14, and 25-27 are withdrawn.  Claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 are now under consideration.  This Office Action is in response to the request for continued examination filed on Aug. 31, 2021.  

Species Election
It is noted that applicants have amended the claims to require at least two gelling agents, whereas previously only chitosan was elected as the single gelling agent to be searched (see the response dated 10/12/20).  Applicants' amendment effectively cancels the originally elected species with the requirement for at least two gelling agents in the 

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 under 35 U.S.C. 103(a) is withdrawn in light of the claim amendments in favor of the new rejection presented herein below.

The double patenting rejections of record have been withdrawn in light of the claim amendments in favor of the modified double patenting rejections presented herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over CULLEN (US 2006/0159732; Pub. Jul. 20, 2006), in view of LEVY (US 2005/0058683; Pub. Mar. 17, 2005), FELD (US 4,643,180; Issued Feb. 17, 1987), ORR (US 6,369,289; Issued Apr. 9, 2002), YAHIAOUI (US 2007/0048344; Pub. Mar. 1, 2007), FAWKES (4,655,756; Issued Apr. 7, 1987), TRUONG (US 2009/0163598; Pub. Jun. 25, 2009), and SILCOCK (2005/0256437; Pub. Nov. 17, 2005).  
Cullen discloses wound dressings comprising a bioabsorbable substrate, which may comprise oxidized regenerated cellulose (ORC), collagen (elected species), chitosan (elected species), or mixtures thereof (title; abstract; [0017], [0023], [0026]).  Cullen teaches the combination of ORC with collagen provides for certain therapeutic and synergistic effects ([0023]).  Cullen teaches the dressing material may also comprise 
For instance, Levy discloses body-contacting absorbent articles having antimicrobial properties conferred by polymeric biguanides such as PHMB (title; abstract; [0027]).  Levy teaches PHMB is the most preferred polymeric biguanide because, at very low concentrations, it has a broad spectrum of activity against bacteria, fungi and yeasts, particularly those associated with the human body.  It is also harmless to the macrobiotic system and is not a skin sensitizer.  Therefore, it will not give rise to problems such as skin irritation or rashes when applied to products that directly contact the skin.  At relatively low concentrations, PHMB is bacteriostatic.  See pars. [0027]-[0028].  
Likewise, Feld discloses antimicrobial dressings comprising PHMB (title; abstract).  Feld teaches although numerous cationic antimicrobials are available, PHMB is found to offer advantages in that it is a broad spectrum antimicrobial agent, and it will not cause skin irritation or be toxic at the levels in the product (col. 3, lines 28-35).  Feld teaches a range of 0.05-2% by weight, and teaches this range can easily be adjusted (col. 3, lines 36-51).  
Regarding the amounts of PHMB instantly claimed, it is noted that the range taught by Cullen for additional therapeutic wound healing agents (e.g., antiseptics/antimicrobials) in the dressing (e.g., 0-5%) encompasses the instantly claimed amount.  However, Orr, Yahiaoui, and Fawkes are cited to further show the obviousness of the instantly claimed amounts.  
Orr discloses cellulosic wound dressings for covering open wounds, said dressings comprising PHMB as an antimicrobial agent (title; abstract; col. 2, lines 55-59).  Orr teaches PHMB can be used in a wide range of amounts, specifically teaching that the amount may be lower than 500 ppm (0.05%) because PHMB still maintains antimicrobial efficacy at levels lower than 500 ppm (col. 3, lines 48-56).  
Likewise, Yahiaoui discloses an antimicrobial composition comprising PHMB for use with dressings and other body-contacting medical articles (title; abstract; [0015]).  Yahiaoui teaches the concentration of PHMB may be as low as 0.01% (100 ppm) ([0048]; Tables 1, 22, 24).  
Similarly, Fawkes discloses a non-woven material for articles to collect human body emissions to avoid bacterial activity (title; abstract; col. 1, lines 53-65).  Fawkes teaches PHMB as a suitable biguanide for use in the invention (Examples).  Further, Fawkes teaches the biguanide may be used in an amount as low as 100 ppm (col. 2, lines 23-26).  Fawkes teaches the biguanide has a strong affinity for cellulosic, and related synthetic materials which are conventionally used for the preparation of non-woven articles, and it is very efficiently taken up by such materials from an aqueous solution (col. 2, lines 34-41).  Even the lowest PHMB amounts tested (100 ppm) showed significant improvement in antimicrobial activity compared to the control, although it was not as high as with greater amounts of PHMB (Example 3).  Thus, one of skill in the art is aware that PHMB in low amounts (100 ppm) has antimicrobial activity, just as suggested by Orr and taught by Yahiaoui.  
Regarding the recited weight ratio of ORC to PHMB (from prior claim 3), Cullen teaches the solid bioabsorbable substrate material may make up at least 50% by weight 
Although the cited references do not teach a complex of ORC and PHMB, this is either an inherent result of mixing these components or it would have been obvious to one of skill in the art to form such a complex based on the teachings of the prior art.  
For example, Truong discloses antimicrobial sponge articles comprising biguanides, particularly PHMB (title; abstract; [0023]).  Truong teaches that the negatively charged carboxylate groups present in oxidized cellulose bind the positively charged sites of the biguanide polymer ([0024]).  Truong teaches that long lasting effectiveness to kill microorganisms within the sponge depends on this binding, which prevents the biguanide from leaching out of the article ([0024]-[0027]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have complexed the PHMB with the ORC.  One would have been motivated to do so to provide a dressing having a long-lasting antimicrobial effect due to the sequestration/binding of PHMB with the ORC in the dressing (i.e., a complex of ORC and PHMB).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PHMB as an antimicrobial in wound dressings such as those of Cullen for the reasons described by Levy and Feld as discussed above.  Specifically, one would have 
Regarding the new limitation for the combination of polyurethane gel and polysaccharide gelling agents, the current record does not support a finding that use of such agents is critical.  In fact, the instant specification mentions polyurethane gels in only 2 paragraphs ([0008] and [0027]), both times indicating that the gelling agents are optional, and provides no examples using both polyurethane gel and polysaccharide gelling agents.  Further, the prior art recognizes the use of such gelling agents.  
For instance, Silcock discloses wound dressings containing a hydrogel layer (title; abstract).  The hydrogel layer maintains a suitable moisture level at the surface of wounds 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used known gelling agents such as polyurethane gels and polysaccharides (e.g., chitosan) in Cullen's wound dressing compositions.  One would have been motivated to do so with a high expectation of success since Cullen directly teaches chitosan and since polyurethane gels and chitosan were known to be useful together in hydrogel dressing materials (per Silcock).  Note that also Cullen teaches the use of hydrogels ([0060]).  
Regarding claims 11-13, Cullen teaches the use of growth factors, such as fibroblast growth factor or platelet derived growth factor ([0046]).  
Regarding claim 16, this claim places no structural limitations on the dressing composition other than to require that the dressing of claim 1 be "absorbent".  Further, the term "absorbent" has not been given a special definition in the instant application.  Thus, it is interpreted broadly to encompass any structure permeable to liquid.  Cullen teaches absorbent articles, and teaches various configurations including an active layer that may be the wound contacting layer ([0055]).  Even if the ORC/PHMB could only be considered to be in the "active layer", Cullen teaches that absorbent layers may be between the active layer and a backing/protective sheet ([0060]), which implies that the 
Regarding claims 17-18, Cullen teaches the wound dressing is preferably in sheet form.  Preferably, the area of the active layer is from about 1 cm2 to about 400 cm2, more preferably from about 4 cm2 to about 100 cm2 ([0055]).  Additionally, Cullen teaches the wound dressing further comprises a backing sheet extending over the active layer opposite to the wound facing side of the active layer.  Preferably, the backing sheet is larger than the active layer such that a marginal region of width 1 mm to 50 mm, preferably 5 mm to 20 mm extends around the active layer to form a so-called island dressing (i.e., the backing sheet substantially covers the back surface of the absorbent layer) ([0056]-[0057]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cited references fail to teach the newly recited gelling agents (response, p. 6).  
Silcock is cited to address the newly added limitation.  It is further noted that the new limitation recites only commonly used, well-known materials in the wound dressing art, and does not appear to result in any unexpected effects.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/206,931

Claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 5, and 11 of copending Application No. 16/206,931 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, FAWKES, TRUONG, and SILCOCK.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '931 claims anticipates or renders obvious that of the instant supra, which is incorporated herein.  

U.S. Patent Application No. 16/325,658

Claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, and 16 of copending Application No. 16/325,658 in view of CULLEN, LEVY, FELD, ORR, YAHIAOUI, FAWKES, TRUONG, and SILCOCK.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '658 claims anticipates or renders obvious that of the instant claims.  The '658 claims recite a dressing comprising ORC, collagen, and chitosan.  The difference between the two claim sets is that the '658 claims do not recite PHMB or the two gelling agents instantly claimed.  However, as discussed above, the prior art renders obvious the use of PHMB in wound dressings.  Further, Silcock teaches the use of the recited gelling agents.  Thus, the entire scope of the instant claims is considered an obvious variation of the '658 claims per the reasoning presented supra, which is incorporated herein.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  
Silcock is cited to address the newly added limitation.  

Conclusion
Claims 1, 4-6, 8, 9, 11-13, 16-18, and 29 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658